Case 1:17-cv-00205-CFC Document 181-1 Filed 12/28/18 Page 1 of 2 PageID #: 3586




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

OREXO AB and OREXO US, INC.,       )
                                   )
                 Plaintiffs,       )
                                   )
           v.                      )                      C.A. No. 17-205-CFC
                                   )
ACTAVIS ELIZABETH LLC, ACTAVIS     )
PHARMA, INC., TEVA PHARMACEUTICALS )
USA, INC., and TEVA PHARMACEUTICAL )
INDUSTRIES, LTD.,                  )
                                   )
                 Defendants.       )

                             [PROPOSED] ORDER

      Whereas, Defendants filed a Motion to Exclude the Expert Testimony of Drs.

Vellturo, Fleischer, Mathiowitz, and Davies under Fed. R. of Evid. 702.

      The Court, based on all of the pleadings, files, and proceedings, and being

fully advised in the matter, Orders the following:

      1.     Defendants’ Motion to Exclude the Expert Testimony of Dr. Vellturo

under Fed. R. Evid. 702 is GRANTED. Dr. Vellturo’s expert opinions on damages

are excluded. To the extent the testimony of Plaintiffs’ other experts relies on Dr.

Vellturo’s opinions on damages, that testimony is excluded.

      2.     Defendants’ Motion to Exclude the Expert Testimony of Dr. Fleischer

under Fed. R. Evid. 702 is GRANTED. Dr. Fleischer’s expert opinions are excluded.
Case 1:17-cv-00205-CFC Document 181-1 Filed 12/28/18 Page 2 of 2 PageID #: 3587




To the extent the testimony of Plaintiffs’ other experts relies on Dr. Fleischer’s

opinions, that testimony is excluded.

      3.     Defendants’ Motion to Exclude the Expert Testimony of Dr.

Mathiowitz under Fed. R. Evid. 702 is GRANTED. Dr. Mathiowitz’s expert

opinions regarding her testing on the issue of infringement are excluded. To the

extent the testimony of Plaintiffs’ other experts relies on Dr. Mathiowitz’ opinions

regarding her testing on the issue of infringement, that testimony is excluded.

      4.     Defendants’ Motion to Exclude the Expert Testimony of Dr. Davies

under Fed. R. Evid. 702 is GRANTED. Dr. Davies’ expert opinions regarding

willfulness are excluded. To the extent the testimony of Plaintiffs’ other experts

relies on Dr. Davies’ opinions regarding willfulness, that testimony is excluded.

      IT IS SO ORDERED.




                                             The Honorable Colm F. Connolly
